NOT RECOMMENDED FOR PUBLICATION
                                   File Name: 22a0103n.06

                                             Case No. 21-3087

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                                                                           FILED
                                                           )                        Mar 07, 2022
UNITED STATES OF AMERICA,                                                       DEBORAH S. HUNT, Clerk
                                                           )
                                                           )
        Plaintiff-Appellee,
                                                           )       ON APPEAL FROM THE UNITED
                                                           )       STATES DISTRICT COURT FOR
v.
                                                           )       THE NORTHERN DISTRICT OF
                                                           )       OHIO
JEVONN GOOLSBY,
                                                           )
                                                           )
        Defendant-Appellant.
                                                           )


Before: WHITE, THAPAR, and LARSEN, Circuit Judges.

        THAPAR, Circuit Judge. After pleading guilty, Jevonn Goolsby appeals his conviction

for possession of ammunition by a felon in violation of 18 U.S.C. § 922(g)(1).1 First, he argues

that his conviction should be vacated because section 922(g)(1) violates the Commerce Clause.

Second, he contends that it infringes on his Second Amendment right. But our precedent

forecloses both arguments. Thus, we affirm.

                                                      I.

        “Crime and firearms form a dangerous mix.” United States v. Davis, 139 S. Ct. 2319, 2336

(2019) (Kavanaugh, J., dissenting). And that’s especially true when it comes to repeat offenders.

See, e.g., U.S. Sentencing Comm’n, Recidivism Among Federal Violent Offenders 11 (2019)

(noting that the rearrest rate for all violent offenders was 63.8 percent). With that in mind,


1
 Goolsby also pleaded guilty to being a felon in possession of ammunition under 18 U.S.C. §§ 922(g)(9) and 924.
But he does not challenge these convictions, so we do not consider them.
Case No. 21-3087, United States v. Goolsby


Congress passed section 922(g)(1) to prohibit felons from possessing a firearm or ammunition that

has traveled in interstate or foreign commerce.

         Goolsby’s prior felony convictions for robbery and aggravated robbery ensured he fell

squarely within the law’s reach. And after police officers in Akron, Ohio, found him with a Hi-

Point C9 pistol (the serial number scratched out) and seven rounds of ammunition, he pled guilty

to a charge of felon in possession of ammunition.2 The district court sentenced him to 115 months

of imprisonment with three years of supervised release to follow. He appealed.

                                                         II.

         We take Goolsby’s twin constitutional challenges in turn. And as he failed to raise either

argument below, we review these claims for plain error. United States v. Bacon, 884 F.3d 605,

610 (6th Cir. 2018).

                                                         A.

         Begin with his Commerce Clause challenge. Goolsby contends that the Commerce Clause

does not empower Congress to pass section 922(g)(1). To thwart his conviction, Goolsby points

to the Supreme Court’s decision in United States v. Lopez, 514 U.S. 549 (1995). In Lopez, the

Court held that 18 U.S.C. § 922(q), a law which prohibited the possession of firearms near a school

zone, was an unconstitutional extension of Congress’s powers under the Commerce Clause. Id. at

551. According to Goolsby, what was fatal to section 922(q) must also be fatal to section

922(g)(1).

         But we do not write on a clean slate here—far from it. Since Lopez came down almost

three decades ago, our court has repeatedly upheld section 922(g)(1) as a valid exercise of


2
  The government only charged Goolsby for the ammunition. While much of our caselaw focuses on firearms rather
than ammunition, this distinction makes no difference here because section 922(g)(1) prohibits felons from possessing
either.

                                                        -2-
Case No. 21-3087, United States v. Goolsby


legislative power under the Commerce Clause. See, e.g., United States v. Chesney, 86 F.3d 564

(6th Cir. 1996); United States v. Turner, 77 F.3d 887 (6th Cir. 1996). Those cases recognized that

section 922(g)’s explicit jurisdictional nexus—which requires the government to prove in each

case that the defendant possessed a firearm or ammunition “in or affecting commerce”—satisfied

the Court’s requirement that the law have some connection to interstate commerce. Chesney, 86

F.3d at 568–69; Turner, 77 F.3d at 889. And we’re not the only court to reject this challenge—

indeed, every circuit to confront the question has come out the same way.3 And that shouldn’t

surprise anyone. After all, Lopez itself distinguished section 922(g)(1)’s predecessor from the

school-zone provision it held invalid. See Lopez, 514 U.S. at 561–62; see also Chesney, 86 F.3d

at 568–69; Turner, 77 F.3d at 889 (noting that Lopez “strongly implies” that the jurisdictional

element in provisions like section 922(g) is sufficient).

         Faced with this tsunami of precedent, Goolsby offers two responses. First, he points to

three Supreme Court cases that purportedly extend Lopez. See United States v. Morrison, 529 U.S.

598 (2000); Jones v. United States, 529 U.S. 848 (2000); Gonzales v. Raich, 545 U.S. 1 (2005).

But these cases do not help him. For starters, they operate within the Lopez framework and do not

alter the “jurisdictional nexus” analysis discussed above. And more to the point, nothing in these

cases casts doubt on Lopez’s endorsement of section 922(g)(1)’s predecessor provision. So this

court has continued to reject Commerce Clause challenges to section 922(g)(1) even after those




3
  See, e.g., United States v. Bennett, 75 F.3d 40, 49 (1st Cir. 1996); United States v. Sorrentino, 72 F.3d 294, 296 (2d
Cir. 1995), overruled on other grounds by United States v. Abad, 514 F.3d 271, 274 (2d Cir. 2008); United States v.
Singletary, 268 F.3d 196, 205 (3d Cir. 2001); United States v. Wells, 98 F.3d 808, 811 (4th Cir. 1996); United States
v. De Leon, 170 F.3d 494, 499 (5th Cir. 1999); United States v. Lemons, 302 F.3d 769, 772–73 (7th Cir. 2002); United
States v. Shelton, 66 F.3d 991, 992 (8th Cir. 1995) (per curiam); United States v. Hanna, 55 F.3d 1456, 1462 (9th Cir.
1995); United States v. Bolton, 68 F.3d 396, 400 (10th Cir. 1995); United States v. McAllister, 77 F.3d 387, 389 (11th
Cir. 1996).

                                                         -3-
Case No. 21-3087, United States v. Goolsby


cases came down. See, e.g., United States v. Henry, 429 F.3d 603, 619–20 (6th Cir. 2005); United

States v. McBee, 295 F. App’x 796, 798 (6th Cir. 2008).

       Second, Goolsby says we should revise our caselaw given broader doctrinal developments.

Specifically, he cites two cases that allegedly free us from our on-point precedent. In United States

v. Brown, we analyzed the constitutionality of a law criminalizing the production of child

pornography transported in interstate commerce. 327 F. App’x 526 (6th Cir. 2006) (per curiam).

As Goolsby points out, we upheld that law only after noting that the existence of a jurisdictional

element “standing alone” does not automatically insulate a statute from a searching analysis under

the Commerce Clause. See id. at 532. And in a thoughtful Tenth Circuit opinion, Judge

McConnell upheld a statute banning felons from possessing bulletproof vests only after identifying

a “considerable tension” between the Lopez test and pre-Lopez precedent that directly controlled.

United States v. Patton, 451 F.3d 615, 636 (10th Cir. 2006). But in our circuit, a prior panel’s

holding is binding on all later panels “unless an inconsistent decision of the United States Supreme

Court requires modification of the decision or this Court sitting en banc overrules the prior

decision.” United States v. Napier, 233 F.3d 394, 397 (6th Cir. 2000) (citation omitted). Since

Goolsby cannot cite any such authority, we lack the license to depart from our precedent.

       Goolsby also brings an as-applied Commerce Clause challenge. He contends that the

government must prove that his seven rounds of ammunition made a substantial mark on interstate

commerce. But we have repeatedly seen and denied such claims as well. In Chesney, for instance,

we held that the defendant’s “stipulation that the gun had been transported in interstate commerce”

was enough to satisfy section 922(g)(1)’s jurisdictional element. 86 F.3d at 572. The same applies

here. During his plea colloquy, Goolsby confirmed that his ammunition traveled in interstate

commerce. That alone sinks his as-applied challenge.


                                                -4-
Case No. 21-3087, United States v. Goolsby


                                                 B.

       Goolsby next launches an as-applied Second Amendment challenge. Relying on the

Supreme Court’s decision in District of Columbia v. Heller, he argues that section 922(g)(1)

abridges his Second Amendment right to possess a firearm and ammunition for self-defense.

554 U.S. 570 (2008). We disagree. And once more, precedent paves our path.

       Of course, Goolsby is right to start with Heller. But he is wrong to think that Heller helps

him. Although Heller recognized the fundamental right of law-abiding citizens to keep and bear

arms, it also declined to “cast doubt on longstanding prohibitions on the possession of firearms by

felons.” Id. at 626. Indeed, Heller went as far as to consider these prohibitions “presumptively

lawful.” Id. at 627 n.26. Pointing to this language, we have repeatedly found that “prohibitions

on felon possession of firearms do not violate the Second Amendment.” United States v. Carey,

602 F.3d 738, 741 (6th Cir. 2010); see also United States v. Whisnant, 391 F. App’x 426, 430 (6th

Cir. 2010); United States v. Khami, 362 F. App’x 501, 507 (6th Cir. 2010). In reaching this

conclusion, we have emphasized the government’s “compelling” interest in “protecting the

community” by “keep[ing] firearms out of the hands of presumptively risky people.” Tyler v.

Hillsdale Cnty. Sheriff’s Dep’t, 837 F.3d 678, 693–94 (6th Cir. 2016) (en banc) (lead opinion)

(citation omitted).

       In an effort to end-run this precedent, Goolsby brings his claim as an as-applied challenge

on the ground that he needed a firearm to protect himself from a credible threat of violence. But

that framing doesn’t help him. We are reviewing his claim for plain error after all, and he identifies

no decision of this court (or any other) holding that a heightened personal need for self-defense

trumps the government’s interest in public safety. See United States v. Olano, 507 U.S. 725, 734

(1993) (noting that plain errors must be “clear” or “obvious”). Moreover, his criminal history


                                                -5-
Case No. 21-3087, United States v. Goolsby


includes two convictions for robbery and a separate conviction for domestic violence. No one can

doubt that the government “stand[s] on solid footing” when it disarms violent felons such as

Goolsby. Kanter v. Barr, 919 F.3d 437, 451 (7th Cir. 2019) (Barrett, J., dissenting) (arguing that

§ 922(g)(1) was unconstitutional as applied to a nonviolent felon); see also Stimmel v. Sessions,

879 F.3d 198, 209 (6th Cir. 2018).

                                        *       *      *

       We affirm.




                                              -6-